Citation Nr: 0718120	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary disease, to 
include residuals of status postoperative pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
September 1954 to September 1957, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded the appellant's claim in September 2004 
for further development.  Subsequent to the completion of 
this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant experienced an incident of smoke inhalation 
in service; however, the medical evidence of record does not 
indicate that the appellant has a current pulmonary disorder 
that is causally or etiologically related to his smoke 
inhalation incident in service.


CONCLUSION OF LAW

A pulmonary disability, to include chronic obstructive 
pulmonary disease, was not incurred or aggravated in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for pulmonary disease, to include 
residuals of status postoperative pneumothorax, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in October 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the October 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in August 2005. 

The appellant's available service medical records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this regard, the Board observes that 
the appellant's service file was initially thought to be 
destroyed by a fire that occurred at the National Personnel 
Records Center in 1973; there is a notation in the claims 
file that the appellant's service folder had to be rebuilt. 
See July 2001 response to request for information; VA Form 
00-3288.  A review of the appellant's claims file reveals 
original service medical records pertaining to the appellant; 
and these records document the smoke inhalation service 
incident at issue in this case, pre-accident and post-
accident medical treatment provided to the appellant, and the 
appellant's separation from service examination. See service 
medical records.  Based upon these documents, it appears to 
the Board that the appellant's service file may actually be 
complete; however, the appellant contends that his service 
file still lacks outstanding post-fire medical records that 
would document continuous service medical care. See September 
2004 statement from the appellant.  As such, the Board 
assumes for the sake of argument that there may be 
outstanding service medical records that are unavailable and 
have not been associated with the claims file. 

When service medical records are presumed destroyed, the VA 
is obligated to search for alternative forms of medical 
records. Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases where a veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case. See generally McCormick v. 
Gober, 14 Vet. App. 39, pgs. 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While the attempts 
to obtain the appellant's complete service medical records 
may have been unsuccessful in this case, the claims folder 
has clearly been rebuilt and contains the most pertinent 
service medical information necessary in this case, including 
evidence reflecting the appellant's medical condition upon 
his separation from service.  As such, the Board finds that 
the VA has done everything reasonably possible to assist the 
appellant in reconstructing those records.  

In addition to the foregoing, the Board acknowledges that a 
review of the claims file indicates that certain original 
post-service medical records referenced in a previous Board 
decision are no longer contained in the claims file; however, 
such records were reviewed and evaluated in the context of 
this claim previously and are described in the Board's 
previous order. See April 1976 Board decision.  As such, the 
Board finds that their absence is not prejudicial to the 
issuance of the present decision.  Therefore, the Board finds 
that there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In its September 2004 decision, the Board requested that the 
appellant be afforded a VA examination to determine the 
nature and etiology of any respiratory disorder that he may 
have.  The appellant was scheduled for such an examination in 
November 2004; however, he failed to appear.  The general 
rule is that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. See 38 C.F.R. § 3.655.  While the 
appellant's representative subsequently requested that a 
contract examination be provided to the appellant in light of 
the rural setting that the appellant lives in, his disability 
and his age, the Board determined that such an examination 
was not in order.  Instead, the Board sought an independent 
medical review of the appellant's claims file in order to 
address the medical questions presented in this claim.  Such 
an opinion has been prepared and has been associated with the 
claims file. See expert medical opinion dated in December 
2006.  

In short, the Board finds that the appellant has been made 
aware of the information and evidence necessary to 
substantiate his claim and is familiar with the law and 
regulations pertaining to the claim. See Desbrow v. Principi, 
17 Vet. App. 207 (2004); Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

The medical evidence of record reveals that the appellant has 
a history of pulmonary/respiratory problems, including his 
most recent diagnosis of probable chronic obstructive 
pulmonary disease (hereinafter referred to as "COPD").  The 
appellant contends that his pulmonary/respiratory ailments 
are the direct result of a smoke inhalation incident he 
experienced in service.  Specifically, the appellant reports 
that in approximately February 1957, he rushed into a burning 
building on his service base in order to assist several 
servicemen trapped in a fire; and that he was ultimately 
overcome by the smoke. See September 1983 affidavit.  He 
claims that he was rendered unconscious as a result of this 
incident, and he awoke to find himself in a post-clinic where 
he was treated on an inpatient basis for three days and an 
outpatient basis for approximately thirteen days. Id.  
Thereafter, he contends that he began experiencing problems 
with his lungs; and that these problems have worsened with 
time. Id.  It is for these worsening pulmonary problems that 
the appellant has sought service connection.  However, while 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  
        
With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
Board observes that the medical evidence of record indicates 
that the appellant has been diagnosed with several 
pulmonary/respiratory disorders in the past, but not 
currently; however the appellant's most recent diagnosis of 
probable COPD fulfills the requirement of the first element 
of the service connection test.  Specifically, the 
appellant's post-service medical records reveal that he was 
diagnosed with acute bronchitis in August 1967 (See April 
1976 Board decision, p. 3), resolved acute bronchitis in 
August 1974 (June 1974 and August 1974 VA medical records), 
and emphysema in December 1975 and January 1976. December 
1975 letter from R.K.; M.D., January 1976 statement from 
E.W., M.D.  In addition, VA medical records dated in the 
1980's and 1990's reveal that the appellant was seen for flu-
like symptoms, productive cough and a possible respiratory 
infection. See VA medical records dated in February 1980, 
October 1980 and December 1999.  He was also diagnosed with 
probable COPD in October 2001. See October 2001 VA medical 
records. 

In light of these various diagnoses, the Board requested an 
expert medical opinion in an effort to identify from the 
record all of the appellant's currently diagnosed respiratory 
disorders and to identify the most likely cause of any such 
disorders. See July 2006 BVA request for a medical opinion.  
In addressing these questions, the expert was asked to 
determine whether it was as least as likely as not that any 
diagnosed disorder was etiologically related to a 1957 smoke 
inhalation incident experienced by the appellant in service 
or was otherwise related to the appellant's military service. 
Id.  Such a medical opinion was provided by a pulmonologist 
in July 2006.  However, this medical opinion was found to be 
inadequate as it contained inaccuracies about the appellant, 
including the finding by the expert that the appellant was 
deceased. See July 2006 medical opinion.  As such, the Board 
sought clarification from the pulmonologist in September 
2006.  A clarifying opinion was provided in December 2006, in 
which the pulmonologist indicated that his previous medical 
opinion should be ignored as it was based on a contaminated 
claims folder provided to him. See December 2006 medical 
opinion.  Upon a review of the appellant's, and only the 
appellant's, claims file, he provided a new medical opinion 
in which he identified the diagnoses above. December 2006 
medical opinion, p. 1.  

In addressing the question as to whether any of the above-
referenced diagnoses could be considered a current disability 
for VA purposes, the expert indicted in the December 2006 
medical opinion that it was unclear whether the appellant 
actually suffered from acute bronchitis.  He also indicated 
that the appellant's diagnosis of emphysema was 
unsubstantiated. Id.  Thus, the Board finds that the 
appellant's previous diagnoses of acute bronchitis and 
emphysema cannot constitute current disabilities for VA 
purposes.  As to the appellant's claim of experiencing a 
pneumothorax as a result of his smoke inhalation incident in 
service, the expert found that no such medical diagnosis was 
reflected in the record. Id. ("In the legal records there [  
] is mention of a pneumothorax but I could find no mention of 
this diagnosis in the medical record"); December 1999 
informal claim; March 2000 application for compensation.  In 
this regard, the Board observes that pneumothorax is defined 
as an accumulation of air or gas in the pleural space of the 
lung. See Dorland's Illustrated Medical Dictionary, 30th 
Edition, p. 1467 (2000).  It is also referred to as a 
collapsed lung.  Based upon these definitions, it appears 
that the expert did not equate the appellant's incident of 
smoke inhalation to a diagnosed pneumothorax.  Therefore, it 
is also not a diagnosis upon which service connection can be 
based.  

However, in addition to the foregoing, the appellant was 
diagnosed as having probable COPD in October 2001.  The 
December 2006 expert appeared to opine that this diagnosis is 
current, as he indicated that the appellant suffers from 
respiratory disease rather than "probable" respiratory 
disease. December 2006 medical opinion, p. 2.  Based upon 
this opinion, the Board views the appellant's diagnosis of 
COPD to be a current disability for VA purposes and 
determines that it fulfills the requirements of the first 
element for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records reveal that he was, in 
fact, involved in helping extinguish a fire while in service. 
See February 1957 service medical records; service 
certificate of achievement.  As a result thereof, the 
appellant was diagnosed with smoke inhalation and received 
medical treatment that consisted of being contained to 
quarters for three days and treated with fluids. February 
1957 service medical records.  Three days after the fire, the 
appellant returned to duty. Id.  Subsequent available service 
medical records addressed medical problems associated with a 
sore throat and dermatology concerns; however, these records 
do not reference any specific complaints regarding breathing 
or respiratory ailments experienced by the appellant. See 
service medical records dated from May 1957 to July 1957.  At 
the time of the appellant's separation from service in 
September 1957, a physical clinical evaluation that was 
performed was entirely normal, including an evaluation of the 
appellant's lungs and chest.  In addition, x-rays taken of 
the appellant's chest were found to be negative. See 
September 1957 report of medical examination.  In addition to 
the foregoing, the appellant's "PULHES" physical profile 
was noted to be entirely normal; no complaints related to any 
respiratory problems were reported in the "notes" section 
of the examination report; and the appellant was qualified 
for release to inactive duty. Id.  

Thus, while a review of the appellant's service file reveals 
that the appellant did experience smoke inhalation in service 
(an incident that the Board finds sufficient to satisfy the 
second element of the service connection test), his available 
service medical records indicate that any symptomatology the 
appellant experienced as a result of this smoke exposure was 
acute and transitory in that it resolved prior to the 
appellant's separation from service.  Therefore, the 
appellant's overall service medical records do not support 
his claim.  

Post-service medical records contained in the claims file 
also do not support the appellant's claim in that they 
reveal, at most, that the appellant experienced respiratory 
problems several years after service that have not 
sufficiently been related to his smoke inhalation incident in 
service.  Specifically, the Board observes that the first 
post-service medical record related to the appellant's claim 
contained in the claims file indicates that the appellant was 
hospitalized five years after he separated from service with 
abdominal pain complaints of one month's duration. See August 
1962/September 1962 VA medical record.  Although the 
appellant reported receiving medical treatment after service 
for symptomatology he associates with the inservice incident, 
the Board can only review the evidence before it in the 
record on appeal.  In this case, the earliest post-service 
medical record contained in the appellant's claims file 
related to this claim is the one dated in August 
1962/September 1962; and that there is no medical evidence 
indicating that he received medical treatment in regards to 
any chronic respiratory complaints then or prior to that 
date. Id.; see generally Robinette v. Brown, 8 Vet. App. 69 
(1995).    

Nonetheless, the Board observes that the appellant underwent 
a physical examination in August 1962 in relationship to his 
complaints of abdominal pain; and that this physical 
examination was found to be normal.  Chest x-rays taken at 
that time were also found to be normal; and specifically 
noted that the appellant's lung fields were clear. Id.  No 
disease was found as a result of the appellant's medical 
treatment and he was ultimately discharged from the hospital. 
Id.  Two additional sets of chest x-rays were taken in 1964 
in connection with other physical ailments; and these 
x-rays also did not reveal any abnormalities. See April 1976 
Board decision, p. 3.  The appellant was then diagnosed in 
August 1967 with acute bronchitis, a diagnosis that has been 
questioned by the December 2006 pulmonologist after review of 
the appellant's claims file. Id.; December 2006 medical 
opinion.  Thereafter, he underwent another respiratory system 
examination in 1971 which was found to be within normal 
limits. See April 1976 Board decision, p. 3.  Later, the 
appellant had another physical examination in which his lungs 
were found to be clear to auscultation and percussion without 
rales, wheezes or rhonci. See December 1975 letter from R.K., 
M.D. (appellant was diagnosed with probable early emphysema 
by history). 

Thus, a review of the appellant's initial post-service 
medical records reveal that his physical examinations and 
radiology studies were normal in the years following his 
separation from service.  While there are certain medical 
records contained in the claims file which document 
respiratory/pulmonary problems experienced by the appellant 
post-service, these illnesses occurred many years after the 
appellant separated from service and none of the medical 
providers who examined the appellant in relationship to these 
illnesses indicated that they were related to the appellant's 
smoke inhalation incident in service. See June 1974 and 
August 1974 VA medical records (appellant was diagnosed with 
productive cough and resolved acute bronchitis); See January 
1976 statement from E.W., M.D. (appellant was diagnosed as 
having acute and chronic emphysema); VA medical records dated 
in February 1980, October 1980 and December 1999 (appellant 
was seen for flu-like symptoms, productive cough and a 
possible respiratory infection).  Thus, these post-service 
medical records do not assist in supporting the appellant's 
claim. 

Additional evidence against the appellant's claim consists of 
the December 2006 expert medical opinion referenced above, in 
which the expert identified the appellant's current 
respiratory disorder as COPD but found that this diagnosis 
was related to the appellant's history of cigarette smoking 
rather than the smoke inhalation incident he experienced in 
service. See October 2001 VA medical records; December 2006 
medical opinion.  It is based upon this evidence that the 
Board finds that the third element of the service connection 
test (a nexus between the current disability and the in-
service event) has not been met.  In this regard, the 
evidence of record clearly reveals that the appellant started 
smoking cigarettes sometime between 1954 and 1959.  See June 
1974 and August 1974 VA medical records.  The appellant 
reported during a June 1974 VA examination that he smoked a 
pack of cigarettes per day for 15 to 20 years, but had 
decreased his smoking to 2 cigarettes per day during the 
previous four months. Id.  At that time, the appellant's 
medical provider strongly advised him to abstain from further 
smoking. Id.  However, it appears that the appellant did not 
abstain, as an October 2001 VA medical record reported that 
the appellant used to be a heavy smoker and that he quit 
smoking in 1999. See October 2001 VA medical records.  

In specifically addressing the question of the cause of the 
appellant's COPD, the December 2006 expert opined that 
cigarette smoking was the primary cause of the disease; and 
that the objective data suggested that the appellant's smoke 
inhalation incident in service at worst may have contributed 
to his respiratory ailments. Id.  Although service connection 
may be granted if it is determined that an incident in 
service contributed to the development of a medical disorder, 
service connection is not warranted in this case based upon 
the theory of contribution in light of the December 2006 
expert's statement that at worst, the appellant's smoke 
inhalation incident in service may have contributed to the 
development of his COPD.  The Board finds this language is 
speculative at the very best; and the law does not permit 
service connection based upon speculative or conjectural 
medical opinions on etiology. See 38 C.F.R. § 3.102. See also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  
Thus, even though the appellant has been diagnosed with COPD, 
the medical evidence does not establish a link between the 
appellant's in-service smoke inhalation incident and his 
current pulmonary disease.     
    
In formulating this conclusion, the Board acknowledges its 
review of an April 1989 medical opinion contained in the 
claims file in which the appellant was diagnosed with 
asthmatic bronchitis; and that examiner opined that the 
appellant's bronchitis had been worsened, if not caused, by 
the appellant's inhalation injury in service.  However, the 
Board finds this letter not to be probative or persuasive in 
regards to the issue on appeal in light of the fact that the 
appellant does not have a current diagnosis of bronchitis.  

However, even if the Board viewed the April 1989 letter 
broadly and found that it to be a positive nexus opinion in 
favor of service connection for a general respiratory 
disorder, the Board would still find it to be less persuasive 
and probative than the December 2006 medical opinion as it 
appears the April 1986 examiner based his opinion upon the 
appellant's statements concerning his medical history rather 
than a review of the claims file or the appellant's available 
VA medical records. See April 1989 letter from D.P., M.D. 
("[The appellant] says he has had multiple encounters with 
the Veterans Hospital and the military establishment 
regarding this problem over the past three decades and he 
contends that his problems stem from this inhalation injury 
which was documented at the time of the fire"); See LeShore 
v. Brown, 8 Vet. App. 406 (1996) (the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Thus, the third element 
of the service connection test has not been met in this case.  

Also in making this decision, the Board has considered the 
appellant's statements in which he asserts his belief that 
the smoke inhalation incident in service caused his past and 
present pulmonary/respiratory ailments.  However, while it is 
obvious that the appellant sincerely feels that his medical 
problems are related to his period of service, his opinion as 
to the relationship between his service and post-service 
symptomatology is assigned little probative value.  The Board 
assigns such value to the appellant's opinion in light of the 
lack of evidence indicating that the appellant has the 
requisite training to offer an opinion that requires medical 
expertise, such as the etiology of his COPD. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for pulmonary disease, to include residuals of 
status postoperative pneumothorax, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for pulmonary disease, to include 
residuals of status postoperative pneumothorax, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


